DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed September 22, 2021 to the office action made on July 29, 2021.
Applicant's arguments over the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection of claims 8 and 24 is persuasive in view of amendments to the claims. Therefore, the rejection is herewith withdrawn. 
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 1-14 and 16-30 over Laughlin et  al. (US 20060035940 Al) in view of Tatsumi et al. (WO 2010070705 A1 English equivalent: US 20110294860 Al) Allen (Amlodipine lmg/mL Oral Liquid. Cardiovascular. Published February 19, 2014) and Brackhagen et al. (20140024723) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues “Here, none of the references discloses an oral liquid formulation that comprises amlodipine naphthalene sulfonate.”  The Examiner points out that the primary reference Laughlin et al. teaches at [0237] that the first salt is a (S)-amlodipine arylsulfonate salt, and further defines that “The term “aryl' is art-recognized and refers to 5-, 6- and 7-membered Single-ring aromatic groups that may include from Zero to four heteroatoms, for example, benzene, naphthalene, anthracene, pyrene, pyrrole, furan, thiophene, imidazole, oxazole, thiazole, triazole, pyrazole, pyridine, pyrazine, pyridazine and pyrimidine, and the like.”  Further, Applicant argues “none of the cited references discloses or suggests an amlodipine benzoate or amlodipine naphthalene sulfonate oral liquid formulation that is stable at 54.5 °C or 25+5 °C for at least 12 months, which is recited in the independent claims. As Dr. Mosher explains, “The stability is an important aspect of the present formulations, because it contributes to the consistency and uniformity of the formulations as well as allows for accuracy of dosing to patients. The superior stability was achieved, at least in part, because the amlodipine 
Applicant argues “As for Tatsumi, Dr. Mosher explains that “Tatsumi is directed to amlodipine besylate formulations, the stability of which relies on the use of an anionic surfactant having a sulfuric acid group or a sulfonic acid group. In contrast, an anionic surfactant is not 

The ODP rejections over 10695329, 10959991, 10799453, 10894039, 10952998 is withdrawn in view of T.D. filed and approved on September 22, 2021.
The following rejection are made:
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 and 16-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et  al. (US 20060035940 Al) in view of Tatsumi et al. (WO 2010070705 A1 English equivalent: US 20110294860 Al) Allen (Amlodipine lmg/mL Oral Liquid. Cardiovascular. Published February 19, 2014) and Brackhagen et al. (20140024723).

Laughlin et al. teaches a first salt inclusive of (S)-amlodipine benzoate [0238], The pharmaceutical compositions may be specially formulated for administration in solid or liquid form [0270], Examples of pharmaceutically-acceptable antioxidants include: (3) metal chelating agents, such as citric acid; carriers include: cellulose[0273], and its derivatives such as sodium carboxymethyl cellulose, ethyl cellulose and cellulose acetate; amphiphilic carriers include Polysorbate 80 [0321]; sweetening, and flavoring agents[0274] are included in such formulations. An aryl naphthalene ring is taught to be in the formulation [0093]. The pH is between 3.8 and 8.0. Laughlin teaches amlodipine are useful in treating other conditions as may be related to the activity of (−) amlodipine as a calcium channel antagonist, including but not limited to cerebral ischemia, cerebral disorders, arrhythmias, cardiac hypertrophy, coronary vasospasm, myocardial infarction, renal impairment and acute renal failure. The compounds of the present invention are administered as pharmaceuticals to humans and animals.

The reference fails to specify the sodium benzoate, silicon dioxide, HPMC, simethicone. 
Tatsumi et al. teaches an aqueous oral preparation (a liquid preparation or a jelly preparation) of stable amlodipine. Preservatives include asbenzoic acid, sodium benzoate, among the sparingly soluble substances in water of a solid at room temperature, the inorganic materials, for example, amorphous silicon dioxide, kaolin (gypsum), diatomaceous earth, talc, hydrous silicon dioxide. One or more sugars are selected from sucrose, fructose, reduced maltose, and sucralose, and one or more sugar alcohols are selected from sorbitol, mannitol, and erythritol, The oral preparation (a liquid preparation or a jelly preparation) which is easily taken by an elderly subject having decreased function of swallowing and difficulty in taking a tablet. 
Allen teaches oral suspending vehicle that accepts dilution of up to 50% or more with water, flavoring agents, or syrups, simethicone as an antifoaming agent.


It would have been obvious to one of ordinary skill in the art to combine sodium benzoate, silicon dioxide, HPMC, simethicone with the liquid amlodipine formulation. The motivation comes from the teaching that aqueous oral preparation include Preservatives such as sodium benzoate, inorganic materials silicon dioxide, simethicone, and hydroxypropyl methylcellulose for storage stability. A skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627